Earl Warren: Number 24, Federal Trade Commission versus Standard Oil Company. Mr. Solicitor General.
J. Lee Rankin: Mr. Chief Justice, may it please the Court. I ask that Earl E. Pollock be permitted to appear, pro hac vice, in Number 24 on behalf of the Government.
Earl Warren: Your motion is granted. Mr. Pollock.
Earl E. Pollock: Mr. Chief Justice, may it please the Court. By a coincidence, this case also involves the Detroit-Michigan area and it also involves the problem of discriminatory classification, but instead of dealing with taxes, we're concerned here with Section 2 of the Clayton Act. The question presented is whether regular and systematic price discrimination which is otherwise unlawful and which is merely an application of the seller's discriminatory pricing policy can be justified under Section 2 (b) as a good faith meeting a competition. Section 2 was amended in 1936 by the Robinson-Patman Act. As amended, Section 2 (a) prohibits a seller in interstate commerce from discriminating among his customers by granting to certain customers a preferential discount where the effect of that discount maybe to injure competition and where the amount of the discount cannot be justified on the basis of cost saving. Section 2 (b) however, provides that a seller may rebut a prima facie case against him by showing as an affirmative defense that his discriminatory lower price was made in good faith to meet the equally low price of a competitor. We are concerned here exclusively with the Section 2 (b) defense. Apart form that defense, the illegality of standard discount is now established by prior adjudications. This case is a sequel to the decision of this Court in 1951 in the case of Standard Oil against the Federal Trade Commission. In that case, this Court construed Section 2 (b) as providing a complete defense if proven by the seller. The case was therefore remanded to the Commission for findings on the question whether Standard had established the defense. On remand, the Commission resolved that question in the negative. It held that Standard had failed to satisfy its burden of proving good faith under Section 2 (b). I intend to discuss the Commission's findings on this issue later but briefly stated, the Commission found that all of the discriminations involved here were not made in response to competitive offers. And further more, were not departures from a nondiscriminatory price policy but instead represented only the continuous and regular application of the seller's long established discriminatory policy. In other words, the Commission placed this decision squarely on this Court's decisions in the Staley case and in the later Cement case. On judicial review, the Commissioner's decision was set aside by the Court of Appeals for the Seventh Circuit. The Court after first pointing out that the only question before was one of law found that the Staley and Cement cases were inapplicable here. The case is now here on certiorari. At the outset, I think it's most important to understand the basic economic situation which gave rise to this Commission proceeding. This basic economic situation is reflected in appendix B of our reply brief. For the Court's convenience we have reproduced that appendix along with appendix A on a separate sheet and I believe copies have been distributed on the bench. As you will see from this diagram, Standard sells in the Detroit area to 362 customers who resell the gasoline at retail to the consuming public. All 362 of these customers are in direct competition with each other with respect to the sales at retail. Three hundred and fifty-eight of these customers who are designated in the box on the left side of the diagram as the non-jobber dealers. Three hundred and fifty-eight of these customers are typical individually operated filling stations. They buy their price -- they buy their gasoline from Standard at the so-called tank-wagon price. Now, this tank-wagon price is 1.5 cents or approx -- approximately 22% higher than the tank-car price, the tank-car price which Standard accords to its other four customers in the Detroit area. I might also add that these 358 non-jobber dealers sell approximately 80% of all Standard gasoline in the Detroit area. The balance is sold through these other four dealers. Now, these four dealers are classified by Standard as so-called jobbers. As you will see from the diagram, three of these four jobbers resell their gasoline both at wholesale, that is, to other retail stations and also at retail to the consuming public. The fourth jobber, Ned's, sells exclusively at retail. Now as we've already pointed out, these four jobbers obtain their gasoline on all of their purchases and not merely on wholesale sales, on all of their purchases obtain this gasoline at the so-called tank-car price which is considerably lower than the tank-wagon price which is charged to these 358 non-jobber dealers. I want to emphasize that this tank-car price has nothing to do with the typical car-load price which in many industries and from many companies is available to any purchaser who wants to buy more than a less-than-carload shipment for it was Standard's fixed policy that it would never grant this jobber discount, this differential of 1.5 cents on gasoline sold at retail unless the customer had an annual volume of at least one to two million gallons a year. In that respect, this discount is very similar to the cumulative volume discount involved in the Morton Salt case and the discount I might add which the entire course including those who joined the separate opinion condemn. Now, in its answer to the Commission's complaint, Standard was quite explicit about that -- the various aspects of this policy, Standard called it, “Its general policy and practice of bona fide selecting and classifying gasoline customers as wholesale or jobber customers as distinguished from retail resellers.” Standard stated in its answer that “Such system and practice of selection and classification of customers” was common in the oil industry, it was recognized by many other suppliers as well as Standard, stated that this jobber discount was an intrical and basically essential part of this system and practice and that was the language of the answer, I might add. The answer further stated that these four so-called jobbers regardless of how they sold, whether they sell exclusively at retail or partly at retail were entitled to this jobber discount because they met Standard's requirements for jobber status. That is, they have the annual volume of one to two million gallons a year. They also have obtained storage and hauling facilities and they have an adequate credit rate. I might add throughout the lengthy hearings in this case, Standard not only did not disavow any of the statements and its answer, but on the contrary introduced voluminous evidence including the testimony of its key officials which was designed to prove each and everyone of the statements. We have set out in both our main brief and our reply brief, the copious record citations where these -- this testimony maybe found. I might add that the pertinent paragraphs of this answer are set forth as an appendix to our main brief. Now, as far as the Government is concern, it doesn't make any difference at all what this method is called. We don't care whether you use Standard's characterization of policy, practice, system, or whether you call it anything else. The label is not important. What is important here we believe is the content and that content consist of the following elements which are established by Standard's own testimony as well as its formal pleadings in this case. I want to add that the Government in this case is not relying to any extent on Government's witnesses or Government's documents in the record.We are relying entirely on Standard's own witnesses and Standard's own pleadings filed during the proceeding. The first element is that Standard had throughout this period at least from 1928 on when Citrin-Kolb, one of these four jobbers was granted this tank-car price. Standard has always had two prices, the tank-car price and the tank-wagon price. As a matter of fact, Standard's witnesses including a manager of its gasoline department testified that this practice had been going on as far back as he could remember and he apparently got into the industry around 1910. In other words, Standard had two prices, the tank-wagon price and the lower tank-car price. Two, Standard had fixed criteria for determining who would get this lowered tank-car price. Three, these requirements were as I've already mentioned, this annual volume of one to two million galloons a year, the maintenance of bulk storage and hauling facilities, and an adequate credit rate. Four, these requirements were rigidly followed.Standard would give up a customer before it would depart from anyone of these requirements or before it would increase the one-and-one-half-cent differential. Appendix A just above this diagram consist of a pricelist which Standard itself into this -- into this proceeding, and as you will see from the time of the Robinson-Patman Act on, the third column shows the consistency of this jobber discount. At one or two points, the differential was reduced to 1.25 cent or 1 cent for a matter of weeks. But the -- this pricelist itself which was furnished by Standard shows the nature of this dual price formula throughout the period in question. The last column on the bottom line shows that the average that the retail dealer margin enjoyed by the tank-wagon customers, that is the so-called non-jobber was 3.3 cents per gallon. Now, with this additional 1.5 cent it meant for these four jobbers on all of their retail sales had a margin of 4.8 which gave them even -- after deducting the cost of these various facilities gave them at least a 30% rate of profit margin than the non-jobber customers. And five, every price found to be discriminatory in this proceeding was in exact accord with this formula. Now, on the 2 (b) issue the Commission first address itself to the evidence offered by Standard as to specific offers received by these four jobbers from other suppliers. Commission found that during the period in question, there were no offers whatsoever to two of the four jobbers, Stikeman and Wayne and that the offers to Ned's and Citrin-Kolb had nothing to do with the grant or the continuance of this jobber discount. The Commission then turned to the evidence introduced by Standard and there was a good deal of it on this to the effect that if Standard stopped granting this discriminatory lower price and the prior proceedings have established the illegality of this discount apart from 2 (b) that if Standard stopped granting this discriminatory lower price that other companies who are following the same practice, this practice which Standard witnesses characterize as a universal practice in the industry not only in Detroit but through out the country, that if they stopped doing that that these other suppliers who are following the same practice and who would not discontinue their adherence to this policy would obtain these four jobber customers because their requirements for a jobber status were identical to Standard's policy.
Felix Frankfurter: Were proceedings against these alleged competitors of Standard before the Commission?
Earl E. Pollock: At the time of the complaint against Standard was issued Mr. Justice Frankfurter, the Commission also issued complaints against three principle competitors in the Detroit area, Gulf, Texas, and Shell. By agreement among counsel, it was understood that this case would be the test case and that proceedings on those complaints would be deferred until this case had been adjudicated. Those complaints never went before a hearing examiner. Earlier this year, they were dismissed on the ground that they had never gone to trial and that -- it would be impossible to hold hearings now on the period in question. But shortly thereafter, the Commission initiated a new investigation against these three companies based on their present continuance of the same practice. There's no --
Felix Frankfurter: So I gather -- so I gather that claim of Standard that this is the universal practice wasn't accepted by everybody.
Earl E. Pollock: Oh, it's a --
Felix Frankfurter: (Voice Overlap)
Earl E. Pollock: It's quite clear that it's not a universal practice. It's followed by a large segment of the gasoline industry. That's shown by this record. But Standard's two principal competitors in the Detroit area, Socony-Vacuum and Sun did not follow it, did not find it necessary to use this practice. They sold exclusively on a nondiscriminatory basis at the tank-wagon price.
Felix Frankfurter: I thought you said a minute ago that the hearings that were instituted against so-called competitors were to abide the event of this litigation.
Earl E. Pollock: That's -- that's right. Of course, there might still be some problem as to cost justification which might require some -- some hearings on a limited basis. But this case was recognized by everyone as the basic test case. Of course it's taken a good deal of time for this case to reach here.
Felix Frankfurter: I may have (Inaudible) it's relevant but there's the Commission bringing a whole industry where this kind of a practice is involved or (Voice Overlap) --
Earl E. Pollock: It's very common to issue a number of complaints at one time in a given market. It's also common that since the Robinson-Patman Act which amended the Section 2 of the Clayton Act is directed against the action of a single seller that for the sake of handling the case without getting bogged down in a record longer than the 5500 pages in this case that they will take one of this -- one of the sellers involved may perhaps one of the principal violators or perhaps the market leader as in this case. Standard sells more gasoline in Detroit than anyone else.
Felix Frankfurter: Am I to infer from what you said that apart from other considerations, it is not a starting point in this case that at least some of its competitors do the same thing in the Detroit market.
Earl E. Pollock: But the Commission takes the position that the mere fact that these other companies are --
Felix Frankfurter: I understand -- I understand that proposition but I want to know the question of fact. Is this to be assumed that it is not to be accepted that then the defense at least that some of its competitors disproved. That's been testified originally.
Earl E. Pollock: I don't think I understand your question, Mr. --
Felix Frankfurter: Standard says it has three or four competitors, may do the same thing. Now, what I want to know --
Earl E. Pollock: Well, they have about 18 or 19 that do the same thing.
Felix Frankfurter: Pardon me.
Earl E. Pollock: About 18 or 19 according to their count.
Felix Frankfurter: No -- no, prop -- I understand the proposition, it doesn't make any difference.
Earl E. Pollock: Yes, sir.
Felix Frankfurter: But what I want to know is, assuming it did make a difference, are we to assume that you're denying that that's so in this case.
Earl E. Pollock: Oh, no. We're not denying that so. As a matter fact if this -- if the Commission's order is reinstated here, the Commission would have every reason to believe that the other companies would bring their price policies into line and failing that they would initiate proceedings.
Felix Frankfurter: Let me ask you.
Earl E. Pollock: I'd say the -- an investigation is (Voice Overlap) --
Felix Frankfurter: But the only question of law is -- the question before us whether, even I'm assuming that their defense is true in fact is immaterial in law, is that the center of this problem?
Earl E. Pollock: No. The Commission also found that -- as I say that --
Felix Frankfurter: It wasn't (Inaudible).
Earl E. Pollock: -- Standard hadn't -- had never accorded these prices in response to specific offers from suppliers.
Felix Frankfurter: But that's --
Earl E. Pollock: And went further and said that even apart from specific offers, it's maybe doubted whether it's even necessary to go ahead on this because there are some room for argument that the only time the 2 (b) defense comes into play is when there is a specific offer. But the Commission went ahead and said, "Wholly apart from the question of specific offers. The mere facts that these four jobbers might be able to get the same kind of deal from other companies following the same discriminatory pricing -- practice does not --
Felix Frankfurter: I understand that.
Earl E. Pollock: -- satisfy the good faith of the requirement here."
Felix Frankfurter: Yes. I understand that.
Earl E. Pollock: As the Commission put it, these prices were not the result of departures from a nondiscriminatory price scale which were made to meet the equally low prices of the competitors. They represented only the continued application of Standard's discriminatory policy. All of the discriminations involved here were in accordance with and pursuant to Standard's discriminatory policy. The trouble here, in other words is not consists in a deviation from Standard's normal and customary as the long established price scale. But the discriminations here consist of the repeated continuos in fact for decades, application of this policy or system which is itself discriminatory. In other words, the policy have a congenital defect and the Commission took the position that the 2 (b) defense under this Court's decision in Staley and Cement and only this last term, in National Lead, of course National Lead has not been decided but National Lead reaffirmed the principle that the 2 (b) defense presupposes a nondiscriminatory price scale and then reductions from this price scale in response to individual competitive situations.
Felix Frankfurter: It must be both defensive and responsive, is your position, is that it?
Earl E. Pollock: I think so. I think so, Your Honor. But in this case, the question of whether the -- these so-called lower prices were responsive is really immaterial under the Commission's findings although that might have been an independent ground for rejecting the defense but the Commission believes and it reads this Court's decision saying, "That a seller cannot be said to be in good faith under 2 (b) until he first establishes a nondiscriminatory price scale." A seller in other words can't merely continue going along with the discriminatory pricing policy and rely on the fact that everybody else in the industry or a large segment of the industry is following the same discriminatory policy. The Commission pointed out what would be the cons -- inevitable consequence of adopting that kind of argument. If Standard can defend its continuation of these discriminations year after year after year, simply on the ground that other suppliers are following the same practice, then by the same token, Standard's competitors when their discriminatory price scale is challenged and rely on the fact that Standard is following the same policy. The result would be to virtually nullify the Robinson-Patman Act in any industry where price discrimination is really serious. That is --
Felix Frankfurter: Unless you bring them in all -- under the same umbrella of condemnation.
Earl E. Pollock: You mean --
Felix Frankfurter: Unless you -- unless --
Earl E. Pollock: Of course it would have been -- I think -- I think that's right that --
Felix Frankfurter: That you bring in the whole market in the industry and put it (Inaudible)
Earl E. Pollock: If that would have been feasible, of course I think that it's a -- the Commission had undertaken to do that, this case which Standard already says is long and much over aged.
Hugo L. Black: When did it start?
Earl E. Pollock: It started in 1940.
Hugo L. Black: Only 17 years old?
Earl E. Pollock: That's all. It's still in its adolescence Mr. Justice Black. [Laughter] But in that respect, I want to point out that the case is still very timely. The -- the record relates to discriminations during the 1936 and 1940 period. But if Standard is right in its contentions, it has a right to continue doing this today and indefinitely. And the record has already been made up. There's nothing stale about it with respect to the problem that we have here.
Speaker: What is the explanation in the case (Inaudible)
Earl E. Pollock: I think it's most unfortunate that a -- such a proceeding takes that long. Of course as I pointed it out before the case was here before in 1950. It came up here first 1949, was argued twice on a question of whether 2 (b) constitutes complete defense.
Speaker: It took nine years to get up here the first time.
Earl E. Pollock: That's right.
Speaker: (Inaudible)
Earl E. Pollock: I -- I couldn't provide any explanation except for the fact that the case bitterly fought by the parties that every stage. The -- the Commission tried to expedite --
Speaker: (Inaudible)
Earl E. Pollock: The Commission tried to expedite the -- this case by certifying its decision on remand to the Court of Appeals.Standard immediately attacked that proceeding and said that a -- that was not the proper way and persuaded the Court of Appeals after much -- much argument to send the case back to the Commission. So, that even though the Commission finally made these findings in 1953, the Court of Appeals did not decide the correctness of the Commission's decision until 1956. Certiorari was granted last year and here we are now. I think it's unfortunate. But what's this -- the principle which is involved here is established. I think we have every right to expect that other suppliers as well as Standard will abide by what is declared to be the law.
Tom C. Clark: (Inaudible)
Earl E. Pollock: If that's so, I'm -- I'm completely unaware of it, Mr. Justice Clark.
Tom C. Clark: (Inaudible)
Earl E. Pollock: I -- I don't think there's anything in the record could indicate that and I'm not aware of it otherwise.
Hugo L. Black: What did you say with response with it -- it's been seven years now? What did you say (Voice Overlap) --
Earl E. Pollock: Seventeen.
Hugo L. Black: -- with effect if seven years since we had it before us the last time. What did you say, it was responsible for the --
Earl E. Pollock: I wouldn't want to (Voice Overlap) --
Hugo L. Black: (Voice Overlap)
Earl E. Pollock: What -- I think the time table is approximately this that the case was decided here in 1951. The Commission issued its proposed findings on remand in 1952, there were then --
Hugo L. Black: January 8, 1951.
Earl E. Pollock: Yes. And a year later the Commission issued its proposed findings there was then argument and briefs on those proposed findings and those findings were finally promulgated I think in January 1953. And the case was not heard in the Court of Appeals until 1950 -- I believe -- I think 1955, 1956.
Hugo L. Black: Why?
Earl E. Pollock: I think that partly it was because of the -- of the squabble which developed is whether or not the Commission could expedite things by sending the -- its new findings directly to the Court of Appeals. Standard fought that vigorously.
Hugo L. Black: Where did it (Inaudible)
Earl E. Pollock: No. Standard insisted that the only way that it could -- that this case, at least findings could be reviewed is by letting it file its own petition for review. And there is no -- there's no --
Hugo L. Black: It's been violated?
Earl E. Pollock: There is no -- I want to find out there is no time limitation for filing a petition for review on the Commission's findings under this Act. So the Commission had no alternative but to wait until the Standard undertook to bring this case up in the Seventh Circuit.
Felix Frankfurter: You mean the Commission found that in order for enforcement of its order could stand, go to the Court Appeals and ask for an enforcement of its order? I though it could.
Earl E. Pollock: I think and I confirm to this that the Commission cannot appeal until the -- there's been a refusal or neglect to obey.
Felix Frankfurter: Unlike the National --
Earl E. Pollock: There has to be an enforcement proceeding and that -- that Court -- this Court dealt with that problem in the (Inaudible) case.
Hugo L. Black: And you say you tried to -- the Commission tried to get it up but couldn't do it?
Felix Frankfurter: Yes, yes. The record -- the -- now the record shows that in volume 8. It shows the efforts of the Commission to certify these -- these findings to the Seventh Circuit so as to get a speedy and expeditious answer. I think some of these matters are dealt with in the materials starting at page 5422 of the record.
Speaker: (Inaudible)
Earl E. Pollock: I do want to repeat that one of the basic assumptions that the Robinson-Patman Act is -- operates on is that it is not -- will not be necessary to bring a separate proceeding like this every time everyone engages in a discriminatory policy. Once -- it is established that the 2 (b) defense is not available here. I think we would have a right to expect that suppliers not only in Detroit but elsewhere that follow the identical pricing policy would bring their policies in the line. Now, failing that if they refused to do so then of course it would be necessary for the Commission to bring supplemental proceedings, but this is a test case it that respect and an important. Now, the court below set aside the Commission's decision. It held that Staley and Cement were inapplicable. As we understand its opinion which it said is squarely on a legal question and was devoted only to the question of the correctness of the Commission's legal reasoning, the Court held that Stanley and Cement involved only the meeting of illegal prices of competitors. Now this analysis, Stanley and Cement, simply cannot be reconciled with the express holdings of -- of those decisions. Apparently, Standard recognizes that because Standard has in effect confessed error on the court below. Nowhere in its 75 page brief, doesn't attempt to uphold that analysis or that holding of the court below. Standard now agrees that Stanley and Cement are controlling precedence. Standard now agrees that its discriminations in order to be justifiable must have occurred in individual transactions, individual competitive situations. It attempts to meet that test however by reliance on a statement in the latter part of the Court's opinion which is as follows. “Standard sold invariably at its uniform tank-wagon price except when at different times it reduced its price to meet competitive offers in order to retain a customer.” That's at page 5501 of the record. Standard repeats that again and again throughout its brief. It says that thus, the court below decided this case on factual grounds, on factual grounds. And according to Standard's analysis of the decision below, the court below actually held that Standard simply met specific offers and departed from a uniform tank-wagon price in individual competitive situations. Now this assertion, this -- or dictum whatever it might be classified as in the opinion below is clearly erroneous and I think we can show that it is quite readily in just a moment. But I do want to point out that if Standard is correct in its analysis of the decision below, that is that the court place its decision on factual grounds we would have a truly extraordinary situation in which a Court of Appeals says, “For purpose of determining our scope of review we say that this is a question of law.” And then having gotten its foot in the door the Court then proceeds to decide the case on factual grounds. If that or precisely what happened, what happened here and we don't think so but Standard argues that it -- that is what happened. And I think that any such actions in itself which surely require correction by this Court because it was apparent from the discussion of the court below as to whether it was a law of fact question that was trying to overcome the limitations imposed by this Court on the review of factual findings of the Commission. But let's assume that that's what the Court did. The Court in making this statement that Standard sold invariably at its uniform tank-wagon price except on different times it reduced its price to meet competitive offers in order to retain a customer obviously refers to the initial grant of the tank-car price to these four customers. Now I'd like to make a categorical statement here which can clarify the -- I hope, the basis or lack of basis for this assertion. As to three of these four jobbers, Citrin-Kolb, Stikeman and Wayne, there not only is not insufficient evidence to support the -- this assertion of the court below, there is no evidence to support that assertion. Now, if that categorical statement is wrong then I think counsel for Standard should be -- since they placed their case squarely on that one sentence should come forward and tell us with appropriate record citations just who these suppliers were who made these other offers and what the prices were which they offered. Obviously, this must be on the record if their -- if this assertion of the court below can be supported. Now we have at least a number three or four other reasons why this statement is erroneous and we have discussed those in our reply brief. But it seems to me that before the Government is under any obligation to undertake or review of the facts of this case the Standard should at least come forward and show us some evidence as to the circumstances involving the grant of jobber status to three of these four jobbers which are involved here. I would also add that I have some doubt as to whether Standard really is in a position to argue now that the decision below really turned on factual grounds. For in its brief below which is on file with the court, Standard said the facts are not in dispute and Standard asked for reversal on the basis of the Commission's own findings as a matter of law. Yet, now Standard tells us that the decision below is simply one of fact and that this Court shouldn't wade through the voluminous record in order to overrule the decision below. I'd like to reserve the balance of my time for rebuttal.
Earl Warren: Mr. Chaffetz.
Hammond E. Chaffetz: Mr. Chief Justice may it please the Court. We take as our point of departure in this argument the unanimous agreement, agreement of all concerned that respondent, Standard, couldn't hold to retain these customers unless it gave them the lower price. The condition so found in its own formal findings. The practical question from our point of view is whether despite the former decision, prior decision of this Court in this case we still have no right to try to hold these customers by giving them the price that we had to give them in order to meet the lower offers of competitors. Now the Court of Appeals found -- held, I should say unanimously that Standard's evidence in support of its Section 2 (b) defense firmly establish that defense. The Court found that there was no basis in the record for the contention that it is made here today that Standard pursued a pricing system. The Court could find no basis for the contention in the record. The Court noted that the findings of the trial examiner which on this point supported the respondent, the finding examiner had found against the respondent on the key issues at that time. On this particular point the trial examiner had found for the respondent and the court below was impressed with the fact that the Commission didn't directly challenge those findings when the case was before it. The Court noted also that there was no dispute as to the factual evidence that was reported by the examiner. The Court said it could see no basis for the Commission's contention that respondent failed to depart from its otherwise uniform price in specific instances. The Court said the contrary is affirmatively established by the record. We say that the decision of the court below is squarely in accord with all of the key pricing Robinson-Patman cases of this Court. The Court held unanimously beyond for it ventured, that all Standard did was to meet the offers -- the lower offers of competitors in individual instances. And curiously enough, the Attorney General himself in advising the Senate Judiciary Committee as to what the court below held spoke of that decision in precisely those terms. The Attorney General said as we say that that is what the -- the lower court held. Yes, it's part of the background and there is a voluminous background in this case. I like to just mention some of the matters in the record apart from the evidence which tend to confirm what the lower court did. The first question we have the trial examiner's findings, unfortunately in this case the trial examiner did a very thorough job. He summarized the pertinent testimony under the various questions that were presented. He analyzed the competitive offers the testimony concerning them and their impact on the issue of the good faith meeting of competition. And he answered each of the questions. He, I think very fairly distilled from the record the essence, the essence of the testimony so that if you read his findings you can see in brief what the -- what the testimony was and you won't find that testimony as much as referred to in the findings of the Commission, of the majority of the Commission. When the matter was decided adversely to respondent by the Commission and was brought before the Commission on a motion for re-argument counsel for respondent at that time called attention to the fact that there was no evidence in the record, as he put it, controverting the good faith meeting of competition defense. And Mr. Walter B. Wooden, then the associate of general counsel of the Federal Trade Commission, the Commission's leading expert on the Robinson-Patman said to the Commission, apparently no evidence controverting that defense was offered. The situation he said is I assume the same as if that matter had been conceded. This was in 1946, if Your Honors please. And then the matter came before the Court of Appeals on the legal question as to whether the defense is or is not absolute. And Judge (Inaudible) writing for that court at that time said the evidence in this record on this issue is voluminous and we can assume that it is conclusive. The case came before this Court and both opinions -- both opinions, the majority opinion and the minority opinion expressed the review that the defense had been made out at least to this extent. Mr. Justice Burton's opinion for the Court in the footnote distinguishing the Staley case, he says, “Unlike that case, at least the findings of fact of the trial examiner here indicate that the defense was made out" but the Commission refused to give affect to those findings. And Mr. Justice Reed in his dissenting opinion said that the elements of the defense were made out. The elements of this defense were made out. On remand a bare majority of the Commission after holding the matter under advisement for some 15 months and declining to hear from us until after these findings were published and proposed, declining even then to pass on the question of lawfulness of these competitive offers although the mandate of this Court call for a finding on whether the competitive offers were lawful.
Felix Frankfurter: May I break in Mr. Chaffetz? Wasn't the mandate of this Court went down? It went to the Court of Appeals and that certified the case back to the Commission, is that right?
Hammond E. Chaffetz: I think that's right, Your Honor.
Felix Frankfurter: Now what happened after --
Hammond E. Chaffetz: That was in January.
Felix Frankfurter: -- it got back to the Commission, you mentioned 15 months, what happened during those 15 months?
Hammond E. Chaffetz: In -- in March of 1951, two months after the case went back from it's -- I go to the Commission and said before you decide what to do on the mandate, I would like to be heard. A full year later, I received a letter from the Commission --
Felix Frankfurter: A what?
Hammond E. Chaffetz: A full year later I received a letter from the Commission.
Felix Frankfurter: Not due to the post office.
Hammond E. Chaffetz: It wasn't due to the post office.
Felix Frankfurter: [Laughter]
Hammond E. Chaffetz: Saying -- this -- this is quite interesting because they said in further reference, in the -- my first letter had acknowledged, in further reference to your request to be heard before the Commission takes any action on the mandate, this is to advice you that if the Commission should decide to take any action addressed to you, you will be heard. And three or four days later -- three or four days later, I received a copy of these proposed findings in haec verba in which --
Felix Frankfurter: There'd been no hearing?
Hammond E. Chaffetz: There had been no hearing advanced. But this was on -- and I was given an opportunity to come down --
Felix Frankfurter: Because I don't --
Hammond E. Chaffetz: -- and show cause afterwards, after the event.
Felix Frankfurter: I don't understand. What were the findings based on?
Hammond E. Chaffetz: Let's see if I can shed some light on that Mr. Justice Frankfurter.
William O. Douglas: They were proposed findings.
Hammond E. Chaffetz: They were proposed findings.
Felix Frankfurter: Oh.
Hammond E. Chaffetz: Although they recited that the Commission is convinced that Standard was not in good faith --
Felix Frankfurter: Well, I -- I still don't --
Hammond E. Chaffetz: -- and then they heard us --
Felix Frankfurter: I still don't understand. We sent the case back --
Hammond E. Chaffetz: Yes.
Felix Frankfurter: -- for certain determinations and there were proposed findings although there'd been no proceedings with reference to that?
Hammond E. Chaffetz: That's correct, Your Honor.
William O. Douglas: On the old record of this one?
Hammond E. Chaffetz: On the old record. The Commission didn't entertain any motion as to whether the record should be reopened. They -- they heard no suggestions from us in advance of proposing their finding. You're right Mr. Justice Douglas, these were proposed findings and when they were sent to us they were sent to us with an order to show cause.
Felix Frankfurter: I still -- I still don't understand how a tribunal can issue proposed findings without determining whether there should be proposed findings.
Hammond E. Chaffetz: Let me add to what I've said Mr. Justice Frankfurter that after our oral argument before the Commission on these proposed findings at least one of the Commissioner -- at least one of the Commissioner said that he was going to review the record and he did and the actual findings weren't issued for many months, I think almost a year thereafter. And Commissioner Caretta prepared and published a dissenting opinion, dissenting from these findings here. And that dissent is of great significance to -- because like the examiner's findings it is factual. It -- Commissioner Caretta obviously made an independent study of the record and he summarized the evidence item by item, taking each one of these four jobber customers. And although we're told today that there is no evidence, there is no evidence with respect to two or three of those jobbers with respect to offers to them. Commissioner Caretta found a good deal of evidence and he sets it out in his dissenting opinion on the basis of which he concludes that the respondent in meeting the competition in some instances and refusing to meet competition in other instances acted only as a prudent and reasonable person would do. And so you have on the one hand these numerous appraisals of this record by the very conscientiousness and able trial examiner who undertakes to give the Court the benefit of his analysis of the entire record. You have the admission of the Associate General Counsel before the Commission itself. You have the appraisal by a unanimous Court of Appeals on the first appeal. And then you have the Caretta dissent in which Commissioner Mason also joined. This was a three-to-two decision. You have all that on the one hand. On the other hand, you have these findings of a bare majority of the Commission which are not detailed, which are generalized, argumentative, they do not purport to illuminate the record, discuss the testimony, they're pretty much directed at the objective that the writer of that opinion of those findings had in mind or at least I so urge. On those -- in the case of those circumstances with the Court of Appeals having decided that there was no foundation at all in the record for the system, pricing system argument that is made here under numerous decisions by this Court. I think the initial question here is whether this Court will look further for why it should look further. At -- as this Court has said, the Supreme Court -- the Congress has -- has denominated the Court of Appeals as the initial reviewer of the findings and whether they are supported by the evidence and certainly it cannot be said in the light of the matters to which I've adverted that the Court of Appeals didn't make a fair assessment of the record. It can't be said that reasonable people, reasonable judges, and the position of the judges of the Court of Appeals could not have reached the decision they did, if you don't go beyond what I've already mentioned here.
Felix Frankfurter: Would you mind filling in -- you left me after you -- after a year you got a letter and surely thereafter the proposed findings.
Hammond E. Chaffetz: Yes.
Felix Frankfurter: Will you take the rest of the litigation after that year?
Hammond E. Chaffetz: Yes. Then -- then as I say, Commissioner Caretta, Commissioner Mason, dissented. That takes us to sometime in the end of the 1952 and -- and then this is what happened. The Commission was reconstituted. This was after these findings -- shortly after these findings were promulgated. The Commission was reconstituted and the new Commission majority expressed the views to committees of Congress that were opposed to those held by the majority that had decided this case. Incidentally, the majority that had decided this case had reported to Congress that they were in disagreement with the prior opinion of this Court. They thought it -- it restricted the proper scope of the Robinson-Patman Act but now we had a -- a reconstituted Commission and we thought it appropriate in view of the length of time -- do you want -- do you want me to stop and answer that question?
Earl Warren: You may finish that answer to what --
Hammond E. Chaffetz: Yes, thank you, sir.
Earl Warren: -- Mr. Justice Frankfurter placed.
Hammond E. Chaffetz: We thought it appropriate to have the reconstituted Commission in the light of the then new policy of the Commission as expressed to Congress, a new feeling about the statute. We found it appropriate to ask them to look at this case. And what the Commission did was this, they told the old majority a week before the effect of the reconstitution of the Commission, they certified their findings to the Court of Appeals. We protested. And we asked the Court to send the findings back so that we could ask the Commission to review those findings, this newly reconstituted --
Felix Frankfurter: (Voice Overlap) -- that's the order to which (Inaudible)
Hammond E. Chaffetz: That's order, that's right. And -- and the Court of Appeals at some study, and that did take some time, finally agreed with us that under the statute, under the statute, the Commission didn't have authority to certify the findings back and the case went back.
Earl Warren: Very well.